United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2893
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                             Montarris Marquis Raiford

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                              Submitted: April 18, 2018
                               Filed: April 23, 2018
                                   [Unpublished]
                                   ____________

Before GRUENDER, BENTON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      Montarris Marquis Raiford directly appeals after pleading guilty in the district
     1
court to a drug offense, pursuant to a plea agreement containing an appeal waiver.

         1
       The Honorable D.P. Marshall Jr., United States District Judge for the Eastern
District of Arkansas.
Raiford’s counsel has moved to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967). Having jurisdiction under 28 U.S.C. § 1291, this
court dismisses the appeal based on the appeal waiver.

       Upon review, this court concludes that the appeal waiver is valid, applicable,
and enforceable. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de
novo review of validity and applicability of appeal waiver); United States v. Andis,
333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (appeal waiver will be enforced if
appeal falls within scope of waiver, defendant knowingly and voluntarily entered into
plea agreement and waiver, and enforcing waiver would not result in miscarriage of
justice). An independent review of the record reveals no nonfrivolous issues for
appeal outside the scope of the waiver. See Penson v. Ohio, 488 U.S. 75 (1988).

      The appeal is dismissed. Counsel’s motion to withdraw is granted.
                      ______________________________




                                         -2-